Exhibit 10.15

 

CHANGE IN CONTROL

SEVERANCE AGREEMENT

 

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (the “Agreement”) is entered into as
of SEPTEMBER  30, 2011, by and between FIRST FEDERAL SAVINGS BANK (the “Bank”)
and HENRY B. BROWN III (the “Executive”) and FEDFIRST FINANCIAL CORPORATION, the
holding company for the Bank (the “Company”), as guarantor.

 

WHEREAS, the Executive has made significant contributions to the success of the
Bank and the Company; and

 

WHEREAS, the Bank and the Company wish to provide additional incentives for the
Executive to remain in the employment of the Bank and the Company.

 

NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.

 

1.                                      Termination after a Change in Control.

 

(a)                                 Cash benefit. Notwithstanding any other
provisions in this Agreement, if the Executive’s employment terminates
involuntarily but without Cause or voluntarily but with Good Reason, in either
case within 12 months after a Change in Control, the Bank shall make a lump-sum
cash payment to the Executive in an amount equal to two (2) times the
Executive’s base salary (at the rate in effect immediately prior to the Change
in Control or, if higher, the rate in effect when the Executive terminates
employment).  Unless a delay in payment is required under Section 1(b) of this
Agreement, the payment required under this Section 1(a) shall be made within
five (5) business days after the Executive’s employment termination.

 

The amount payable to the Executive hereunder shall not be reduced to account
for the time value of money or discounted to present value. If the Executive’s
employment terminates involuntarily but without Cause before the Change in
Control occurs but after discussions regarding the Change in Control commence,
then for purposes of this Agreement the Executive’s employment shall be deemed
to have terminated immediately after the Change in Control and, unless delay is
required under Section 1(b) of this Agreement, the Executive shall be entitled
to the cash benefit under this Section 1(a) within five (5) business days after
the Change in Control.

 

If, following a Change in Control, the Executive is offered a “Comparable
Position” by the acquirer and the Executive declines the position, the Executive
will not be entitled to any benefits under this Agreement.  For purposes of this
Agreement, a “Comparable Position” shall mean a position that would:

 

(i) provide the Executive with a base salary and benefits that are substantially
comparable in the aggregate to those provided to the Executive prior to the
Change in Control,

 

(ii) provide the Executive with an opportunity for variable bonus compensation
that is comparable to the opportunity provided to the Executive prior to the
Change in Control,

 

(iii) be in a location that would not require the Executive to increase his one
way commute by more than twenty-five (25) miles as compared to the Executive’s
commuting distance immediately prior to the Change in Control, and

 

(iv) have job skill requirements and duties that are substantially comparable to
the requirements and duties of the position held by the Executive prior to the
Change in Control.

 

--------------------------------------------------------------------------------


 

(b)                                  Payment of the benefit. If the Executive is
a “specified employee” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) as of his termination of
employment and the cash severance benefit under Section 1(a) of this Agreement
is considered deferred compensation under Section 409A of the Code and an
exemption from the six-month delay requirement for specified employees under
Section 409A(a)(2)(B)(i) of the Code is not available, payment of the benefit
under Section 1(a) of this Agreement shall be delayed and shall be made to the
Executive in a single lump sum without interest on the first business day of the
seventh (7th) month after the month in which the Executive’s employment
terminates.

 

(c)                                  Change in Control defined.

 

For purposes of this Agreement, a “Change in Control” means and shall be deemed
to have occurred upon the occurrence of any of the following events:

 

(i)                                        Merger:  The Company merges into or
consolidates with another corporation, or merges another corporation into the
Company, and as a result, less than a majority of the combined voting power of
the resulting corporation immediately after the merger or consolidation is held
by persons who were stockholders of the Company immediately before the merger or
consolidation.

 

(ii)                                  Acquisition of Significant Share
Ownership:  There is filed, or required to be filed, a report on Schedule 13D or
another form or schedule (other than Schedule 13G) required under Sections
13(d) or 14(d) of the Securities Exchange Act of 1934, if the schedule discloses
that the filing person or persons acting in concert has or have become the
beneficial owner(s) of 25% or more of a class of the Company’s voting
securities, but this clause (ii) shall not apply to beneficial ownership of
Company voting shares held in a fiduciary capacity by an entity of which the
Company directly or indirectly beneficially owns 50% or more of its outstanding
voting securities.

 

(iii)                               Change in Board Composition:  During any
period of two consecutive years, individuals who constitute the Company’s Board
of Directors at the beginning of the two-year period cease for any reason to
constitute at least a majority of the Company’s Board of Directors; provided,
however, that for purposes of this clause (iii), each director who is first
elected by the board (or first nominated by the board for election by the
stockholders) by a vote of at least two-thirds (2/3) of the directors who were
directors at the beginning of the two-year period shall be deemed to have also
been a director at the beginning of such period; or

 

(iv)                                 Sale of Assets:  The Company sells to a
third party all or substantially all of its assets.

 

(d)                                  Involuntary termination with Cause defined.
For purposes of this Agreement involuntary termination of the Executive’s
employment shall be considered involuntary termination with Cause if the
Executive shall have been terminated for any of the following reasons:

 

(i)                                 Executive’s personal dishonesty;

 

(ii)                              Executive’s incompetence;

 

(iii)                           Executive’s willful misconduct;

 

(iv)                          Executive’s breach of fiduciary duty involving
personal profit;

 

(v)                             Executive’s intentional failure to perform the
duties and responsibilities of his position with the Company and the Bank; or

 

(vi)                          Executive’s willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) that reflects
adversely on the reputation of the Bank or the Company, any felony conviction,
any violation of law involving moral turpitude, or any violation of a final
cease-and-desist order.

 

2

--------------------------------------------------------------------------------


 

For purposes of this Agreement, no act or failure to act on the Executive’s part
shall be deemed to have been intentional if it was due primarily to an error in
judgment or negligence. An act or failure to act on the Executive’s part shall
be considered intentional if it is not in good faith and if it is without a
reasonable belief that the action or failure to act is in the Bank’s best
interests. Any act or failure to act based upon authority granted by resolutions
duly adopted by the board of directors or based upon the advice of counsel for
the Bank shall be conclusively presumed to be in good faith and in the Bank’s
best interests.

 

(e)                                   Voluntary termination with Good Reason
defined. For purposes of this Agreement a voluntary termination by the Executive
shall be considered a voluntary termination with Good Reason if the conditions
stated in both clauses (i) and (ii) of this paragraph (e) are satisfied.

 

(i)                                 a voluntary termination by the Executive
shall be considered a voluntary termination with Good Reason if any of the
following occur without the Executive’s advance written consent, and the term
Good Reason shall mean the occurrence of any of the following without the
Executive’s advance written consent.

 

(A)                               a material diminution of the Executive’s base
salary,

 

(B)                            a material diminution of the Executive’s
authority, duties, or responsibilities, or

 

(C)                            a change by more than fifty (50) miles in the
geographic location at which the Executive must perform services which would
result in a longer commute in terms of miles for the Executive.

 

(ii)                              the Executive must give notice to the Bank of
the existence of one or more of the conditions described in clause (i) within
sixty (60) days after the initial existence of the condition, and the Bank shall
have thirty (30) days thereafter to remedy the condition. In addition, the
Executive’s voluntary termination because of the existence of one or more of the
conditions described in clause (i) must occur within six months after the
initial existence of the condition.

 

2.                                      Continuation of Benefits.

 

(a)                                  Benefits. Subject to Section 2(b) of this
Agreement, if the Executive’s employment terminates involuntarily but without
Cause, or voluntarily but for Good Reason within twelve (12) months after a
Change in Control, the Bank shall continue or cause to be continued life and
health insurance coverage substantially identical to the coverage maintained for
the Executive before termination and in accordance with the same schedule
prevailing before employment termination. The insurance coverage shall cease
twenty-four (24) months after the Executive’s termination.

 

(b)                                 Alternative lump-sum cash payment. If
(x) under the terms of the applicable policy or policies for the insurance
benefits specified in Section 2(a) of this Agreement it is not possible to
continue the Executive’s coverage, or (y) if when employment termination occurs
the Executive is a specified employee within the meaning of Section 409A of the
Code, if any of the continued insurance coverage benefits specified in
Section 2(a) of this Agreement would be considered deferred compensation under
Section 409A of the Code, and finally if an exemption from the six-month delay
requirement of Section 409A(a)(2)(B)(i) of the Code is not available for that
particular insurance benefit, instead of continued insurance coverage under
Section 2(a) of this Agreement, the Bank shall pay or cause to be paid to the
Executive in a single lump sum an amount in cash equal to the present value of
the Bank’s projected cost to maintain that particular insurance benefit had the
Executive’s employment not terminated, assuming continued coverage for
twenty-four (24) months. The lump-sum payment shall be made within five
(5) business days after employment termination or, if the Executive is a
specified employee within the meaning of Section 409A of the Code and an
exemption from the six-month delay requirement for specified employees under
Section 409A(a)(2)(B)(i) of the Code is not available, on the first business day
of the seventh month after the month in which the Executive’s employment
terminates.

 

3

--------------------------------------------------------------------------------


 

3.                                      Termination for Which No Benefits Are
Payable. Despite anything in this Agreement to the contrary, the Executive shall
be entitled to no benefits under this Agreement if the Executive’s employment
terminates with Cause, if the Executive dies while actively employed by the
Bank, or if the Executive becomes totally disabled while actively employed by
the Bank. For purposes of this Agreement, the term “totally disabled” means that
because of injury or sickness the Executive is unable to perform the Executive’s
duties. The benefits, if any, payable to the Executive or the Executive’s
beneficiary or estate relating to the Executive’s death or disability shall be
determined solely by such benefit plans or arrangements as the Bank may have
with the Executive relating to death or disability, not by this Agreement.

 

4.                                      Term of Agreement.

 

(a)                                  The term of this Agreement shall include:
(i) the initial term, consisting of the period commencing on the date of this
Agreement and ending September 30, 2013, plus (ii) any and all extensions of the
initial term made pursuant to this Section 4.

 

(b)                                  Commencing on September 30, 2012 (the
“Renewal Date”) and continuing on each anniversary of the Renewal Date
thereafter, the disinterested members of the Boards of Directors may extend the
Agreement term, so that the remaining term of the Agreement, following Board
action, will be two (2) years, unless Executive elects not to extend the term of
this Agreement by giving proper written notice.  The Board of Directors will
review the Agreement and Executive’s performance annually for purposes of
determining whether to extend the Agreement term and will include the rationale
and results of its review in the minutes of the meetings.  The Board of
Directors will notify Executive as soon as possible after each annual review
whether it has determined to extend the Agreement.

 

(c)                                   Notwithstanding the foregoing, in the
event the Executive terminates employment with the Company and the Bank prior to
a Change in Control, this Agreement will terminate as of the effective date of
the Executive’s termination of employment.

 

5.                                      Limitation of Benefits Under Certain
Circumstances.  If the payments and benefits pursuant to Sections 1 and 2 of
this Agreement, either alone or together with other payments and benefits the
Executive has the right to receive from the Bank, would constitute a “parachute
payment” under Section 280G of the Code, the payments and benefits shall be
reduced or revised, in the manner determined by the Executive, by the amount, if
any, which is the minimum necessary to result in no portion of the payments and
benefits being non-deductible pursuant to Section 280G of the Code and subject
to the excise tax imposed under Section 4999 of the code.  The Bank’s
independent public accountants will determine any reduction in the payments and
benefits; the Bank will pay for the accountants’ opinion.  If the Bank and/or
the Executive do not agree with the accountants’ opinion, the Bank will pay to
the Executive the maximum amount of payments and benefits pursuant to Sections 1
and 2 of this Agreement, as selected by Executive, that the opinion indicates
have a high probability of not causing any of the payments and benefits to be
non-deductible and subject to the excise tax imposed under Section 4999 of the
Code.  The Bank may also request, and the Executive has the right to demand
that, a ruling from the IRS as to whether the disputed payments and benefits
have such tax consequences.  The Bank will promptly prepare and file the request
for a ruling from the IRS, but in no event will the Bank make this filing later
than thirty (30) days from the date of the accountant’s opinion referred to
above.  The request will be subject to the Executive’s approval prior to filing;
the Executive shall not unreasonably withhold his approval.  The Bank and the
Executive agree to be bound by any ruling received from the IRS and to make
appropriate payments to each other to reflect any IRS rulings, together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.  Nothing contained in this Agreement shall result in a reduction of
any payments or benefits to which the Executive may be entitled upon termination
of employment other than pursuant to Sections 1 and 2 hereof, or a reduction in
the payments and benefits specified below zero.

 

6.                                      This Agreement Is Not an Employment
Contract. The parties hereto acknowledge and agree that (x) this Agreement is
not a management or employment agreement and (y) nothing in this Agreement shall
give the Executive any rights or impose any obligations to continued employment
by the Bank or any subsidiary or successor of the Bank.

 

7.                                      Withholding of Taxes.  The Bank may
withhold from any benefits payable under this Agreement all Federal, state,
local or other taxes as may be required by law, governmental regulation, or
ruling.

 

4

--------------------------------------------------------------------------------


 

8.                                      Successors and Assigns.

 

(a)                                  This Agreement shall be binding upon the
Bank and any successor to the Bank, including any persons acquiring directly or
indirectly all or substantially all of the business or assets of the Bank by
purchase, merger, consolidation, reorganization, or otherwise. But this
Agreement and the Bank’s obligations under this Agreement are not otherwise
assignable, transferable, or delegable by the Bank. By agreement in form and
substance satisfactory to the Executive, the Bank shall require any successor to
all or substantially all of the business or assets of the Bank expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Bank would be required to perform had no succession occurred.

 

(b)                                  This Agreement shall inure to the benefit
of and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, and legatees.

 

(c)                                   This Agreement is personal in nature.
Without written consent of the other party, neither party shall assign,
transfer, or delegate this Agreement or any rights or obligations under this
Agreement except as expressly provided in this Section 8. Without limiting the
generality of the foregoing, the Executive’s right to receive payments hereunder
is not assignable or transferable, whether by pledge, creation of a security
interest, or otherwise, except for a transfer by Executive’s will or by the laws
of descent and distribution. If the Executive attempts an assignment or transfer
that is contrary to this Section 8, the Bank shall have no liability to pay any
amount to the assignee or transferee.

 

9.                                      Notices. Any notice under this Agreement
shall be deemed to have been effectively made or given if in writing and
personally delivered, delivered by mail properly addressed in a sealed envelope,
postage prepaid by certified or registered mail, delivered by a reputable
overnight delivery service, or sent by facsimile. Unless otherwise changed by
notice, notice shall be properly addressed to the Executive if addressed to the
address of the Executive on the books and records of the Bank at the time of the
delivery of the notice, and properly addressed to the Bank if addressed to the
board of directors at the Bank’s executive offices.

 

10.                               Captions and Counterparts. The headings and
subheadings in this Agreement are included solely for convenience and shall not
affect the interpretation of this Agreement. This Agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original but
all of which together shall constitute one and the same agreement.

 

11.                               Amendments and Waivers. No provision of this
Agreement may be modified, waived, or discharged unless the waiver,
modification, or discharge is agreed to in a writing signed by the Executive and
by the Bank. No waiver by either party hereto at any time of any breach by the
other party hereto or waiver of compliance with any condition or provision of
this Agreement to be performed by the other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

12.                               Severability. The provisions of this Agreement
are severable. The invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions of this Agreement.
Any provision held to be invalid or unenforceable shall be reformed to the
extent and solely to the extent necessary to make it valid and enforceable.

 

13.                               Governing Law, Jurisdiction and Forum.  This
Agreement shall be construed under and governed by the internal laws of the
Commonwealth of Pennsylvania, without giving effect to any conflict of laws
provision or rule that would cause the application of the laws of any
jurisdiction other than Pennsylvania.  By entering into this Agreement, the
Executive acknowledges that the Executive is subject to the jurisdiction of both
the federal and state courts in Pennsylvania.

 

14.                               Entire Agreement. This Agreement constitutes
the entire agreement between the Bank, the Company and the Executive concerning
the subject matter. No rights are granted to the Executive under this Agreement
other than those specifically set forth. No agreements or representations, oral
or otherwise, expressed or implied concerning the subject matter hereof have
been made by either party that are not set forth expressly in this Agreement.

 

5

--------------------------------------------------------------------------------


 

15.                               No Mitigation Required.  The Executive shall
not be required to mitigate the amount of any payment provided for in this
Agreement by seeking other employment or otherwise, nor shall any profits,
income, earnings, or other benefits from any source whatsoever create any
mitigation, offset, reduction, or any other obligation on the part of the
Executive hereunder or otherwise.

 

16.                               Internal Revenue Code Section 409A.  The Bank,
the Company and the Executive intend that their exercise of authority or
discretion under this Agreement shall comply with Section 409A of the Code.  If
any provision of this Agreement does not satisfy the requirements of
Section 409A of the Code, the provision shall be applied in a manner consistent
with those requirements, despite any contrary provision of this Agreement. If
any provision of this Agreement would subject the Executive to additional tax or
interest under Section 409A of the Code, the Bank shall reform the provision.
However, the Bank shall maintain to the maximum extent practicable the original
intent of the applicable provision without subjecting the Executive to
additional tax or interest, and the Bank shall not be required to incur any
additional compensation expense as a result of the reformed provision.
References in this Agreement to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Section 409A of the Code.

 

17.                               Source of Payments.  All payments provided in
this Agreement shall be timely paid in cash or check from the general funds of
the Bank.  The Company, however, unconditionally guarantees payment and
provision of all amounts and benefits due hereunder to Executive and, if such
amounts and benefits due from the Bank are not timely paid or provided by the
Bank, such amounts and benefits shall be paid or provided by the Company.

 

IN WITNESS WHEREOF, the parties have executed this Change in Control Severance
Agreement as of the date first written above.

 

 

 

FIRST FEDERAL SAVINGS BANK

 

 

 

 

 

/s/ Patrick G. O’Brien

 

Duly Authorized Officer

 

 

 

 

 

Henry B. Brown III

 

Henry B. Brown, III

 

 

 

 

 

FEDFIRST FINANCIAL CORPORATION

 

(as guarantor)

 

 

 

 

 

/s/ Patrick G. O’Brien

 

Duly Authorized Officer

 

6

--------------------------------------------------------------------------------